DETAILED ACTION

1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
 
Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.                Acknowledgment is made of applicant’s claim for priority to provisional application 62/666,844,  62/783,324 and 62/790,031 filed on 05/04/2018, 12/21/2018 and 01/09/2019 respectively.


Claim Objections
4.         Claim 5 and 16 is objected to because of the following informalities:  Claim 5 and 16 recites the limitation “ the simulation" in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner recommend using “the multiscale simulation” would be appropriate. Appropriate correction is required.


Claim Rejections - 35 USC §101

5.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-10 are directed to method or process, which falls into the one of the statutory category
Claims: 11-20 are directed to system or device, which falls into the one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites
defining a visual representation as a plurality of individual and independent spatial regions; ( a person can define the visual representation of the region using pen and paper. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.)
defining, for at least one of the individual and independent spatial regions, movement of a structure and/or a fluid within the at least one of the individual and independent spatial regions at a first layer at a first spatial scale and at a second layer at a second spatial scale; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas)
interconnecting the first and second layers so that movement at the first layer is synchronized with movement at the second layer in each of the plurality of individual and independent spatial regions; (a person can easily associate two layers based on the different set of data since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper) 
and interconnecting the plurality of individual and independent spatial regions, thereby generating a multiscale simulation of the visual representation. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper)
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites no additional e integrates the judicial exception into a practical application.  The method for providing multiscale simulation is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).  Thus, the claims 1 is directed to abstract idea.
As such Examiner does NOT view that the claims 	
	-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The method for providing multiscale simulation is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).   Thus, the claim 1 is not patent eligible.


Claim 2 and 13 further recites wherein visual representation of the structure and/or the fluid within the at least one of the individual and independent spatial regions at the first layer is generated from a first set of data and visual representation of the structure and/or the fluid within the at least one of the individual and independent spatial regions at the second layer is generated from a second set of data. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process(using data to generate visual representation) including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 and 14 further recites wherein the interconnecting the first and second layers comprises associating the first set of data with the second set of data. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 and 15 further recites wherein each of the first and second sets of data comprises structural data, dynamic data, behavioral data, and animation data associated with the structure and/or the fluid within the at least one of the individual and independent spatial regions. This limitation is only the description of data  and does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. It is directed to the abstract idea. 



Claim 5 and 16 further recites wherein the simulation of the visual representation comprises an animation. Under the broadest reasonable interpretation, animation can be done with the aid of pencil and paper. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 6 further recites wherein the animation depicts an interaction of the structure with the fluid and/or an interaction of the structure with another structure. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 7 and 17 further recites wherein the movement of the structure and/or the fluid is based on the animation data. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 8 and 18 further recites wherein the animation data defines animation dynamics of or more portions of the structure and/or fluid based, at least in part, on one or more of the structural data, dynamic data, and behavioral data. This claim is further defining the animation data and does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, the claim is directed to abstract idea. 


Claim 9 and 19 further recites wherein at least one of the structural data, behavioral data, animation data, and structure dynamics or fluid dynamics are sourced from one or more scientific data sources (further adding insignificant extra solution activity of data gathering as recited in MPEP 2106.05(g) and the animation data allows for one or more portions of the structure to be deformed into one of a plurality of scientifically accurate poses is further defining the animation data and does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, the claim is directed to abstract idea. 

Claim 10 further recites wherein the structure is a biomolecule and the spatial scale is atomistic. This claim is further defining the structure and the spatial scale and does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, the claim is directed to abstract idea.



Regarding claim 11
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 11 recites
defining a visual representation as a plurality of individual and independent spatial regions based on the selected one or more components and parameters; ( a person can define the visual representation of the region using pen and paper. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.)
defining, for at least one of the individual and independent spatial regions, movement of a structure and/or a fluid within the at least one of the individual and independent spatial regions at a first layer at a first spatial scale and at a second layer at a second spatial scale; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas)
define, for the at least one of the individual and independent spatial regions, movement of the structure within the fluid based on a combination of structure dynamics and fluid dynamics so that movement of the structure within the fluid is based on interplay between the structure dynamics and the fluid dynamics, wherein the interplay is based on the structure exerting a density of field upon the fluid proportional to a gradient and the fluid exerting a density of field upon the structure proportional to the gradient; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.)
interconnecting the first and second layers so that movement at the first layer is synchronized with movement at the second layer in each of the plurality of individual and independent spatial regions; (a person can easily associate two layers based on the different set of data since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper) 
and interconnecting the plurality of individual and independent spatial regions, thereby generating a multiscale simulation of the visual representation. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper)
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 11 recites the additional elements of 
store a plurality of components associated at least one of a structure and a fluid to undergo simulation and a plurality of parameters for influencing movement of at least one of the structure and the fluid during simulation is further adding insignificant extra solution activity for storing the data (See MPEP 2106.05(g))
receive, via a graphical user interface, a request from a user, the request comprising selection of one or more components and one or more parameters. (further adding insignificant extra solution activity of receiving data based on the selection as recited in MPEP 2106.05(g). 
The system for providing multiscale simulation is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).  Thus, the claims 11 is directed to abstract idea.
As such Examiner does NOT view that the claims 	
	-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. store a plurality of components associated at least one of a structure and a fluid to undergo simulation and a plurality of parameters for influencing movement of at least one of the structure and the fluid during simulation is further adding insignificant extra solution activity and are generic computer functions that are well‐understood, routine, and conventional functions see MPEP 2106.05(d) iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
receive, via a graphical user interface, a request from a user, the request comprising selection of one or more components and one or more parameters. (further adding insignificant extra solution activity of receiving data based on the selection as recited in MPEP 2106.05(g)  and found  in a conventional way and, therefore do not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well-understood, routine, and convention (WURC) as evidenced by: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). (See MPEP 2106.05(d)) The processor, memory  and graphical user interface are  merely a generic computer component performing generic computer functions see MPEP § 2106.05(f))). The system for providing multiscale simulation is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).   Thus, the claim 11 is not patent eligible.

Claim 12 further recites wherein the structure dynamics is based on Molecular Dynamics modeling and the fluid dynamics is based on Lattice Boltzmann modeling. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Thus, claim is directed to the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 20 further recites wherein one or more of the plurality of parameters for influencing movement of at least one of the structure and the fluid during simulation are pre-programmed (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper)
 and one or more of the plurality of parameters are user-definable such that the system is configured to receive, via the graphical user interface, user-defined parameter settings (further adding insignificant extra solution activity of data gathering as recited in MPEP 2106.05(g) and 
further configured to generate a simulation based on the selected one or more components the selected user-defined parameter settings. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper)
This claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, the claim is directed to abstract idea.



Claim Rejections - 35 USC § 103

7.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.       Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable McGill et al. (PUB NO: US 20150269764 A1) in view of Chiricotto et al. (“Multiscale simulation of molecular processes in cellular environments”, 2016) and further in view of INGBER et al (PUB NO: WO 2019/079251 A1)

Regarding claim 1
McGill teaches a method for providing a multiscale simulation, (see para 73- FIG. 42 is a diagram for planning a simulation. The system to be modeled is defined, addressing such parameters as the involved molecules, the environment, and scale. The system can determine whether an all-atom simulation is compatible with the scale. If the model is all-atom compatible, the simulation is created. See para 106- Maya as geometry files using the multi-scale model feature) the method comprising: 

defining a visual representation as a plurality of individual and independent spatial regions; (see para 186-FIG. 23 shows use of molecular Maya to establish different regions across a membrane and set progressively varying properties across those regions)

interconnect the first and second layers so that movement at the first layer is synchronized with movement at the second layer in each of the plurality of individual and independent spatial regions; (see para 179-180-FIG. 20 shows the layers of layered structure 2001. Generally, a layered structure 2001 for conveying a scientific concept will include at least a back layer 2005, a mid-layer 2009, and a front layer 2013. Any suitable scientific concept can be depicted using layered structure 2001. Using at least one rigged model 121, a visual product can be made—such as an animation, interaction, simulation, game, a photo-quality still, or similar material—that can be used to illustrate a scientific concept. FIG. 21 presents a digital asset created using layered structure 2001, i.e., the final product of the methods illustrated by FIGS. 18-20. Since layers are used and since material is represented using rigged models, the image in FIG. 21 provides a visual product that conveys a scientific concept with accuracy and is tailored to the education level of an audience.)


McGill does not teach define, for at least one of the individual and independent spatial regions, movement of a structure and/or a fluid within the at least one of the individual and independent spatial regions at a first layer at a first spatial scale and at a second layer at a second spatial scale; interconnect the plurality of individual and independent spatial regions, thereby generating a multiscale simulation of the visual representation.

In the related field of invention, Chiricotto teaches define, for at least one of the individual and independent spatial regions, movement of a structure and/or a fluid within the at least one of the individual and independent spatial regions at a first layer at a first spatial scale and at a second layer at a second spatial scale; (see fig 1 and page 2-3- Pictorial view of the multiscale scheme. Proteins are described at the microscopic level, interact according other OPEP coarse-grained force field and move in the continuum. The OPEP force field considers explicitly all backbone atoms, whereas the lateral side-chains are considered as effective single particles. The aqueous solvent is handled by the lattice Boltzmann method, so that fluid populations that reside on a Cartesian mesh are evolved in time and move to neighboring mesh points as connected by a set of discrete speeds (indicated as D3Q19 according to the scheme) Hydrodynamic interactions are therefore key to understanding both the motion of proteins in dilute and in crowding conditions. see conclusion- the particle resolution is handled differently in different regions of the system and, in essence, allowing to handle situations where both the fluid and particle components cross the scale boundaries)

Examiner note: Neighboring mesh point is the second layer of the corresponding mesh point(i.e. first layer). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation dynamics of the structure in a simulation as disclosed by McGill to include define, for at least one of the individual and independent spatial regions, movement of a structure and/or a fluid within the at least one of the individual and independent spatial regions at a first layer at a first spatial scale and at a second layer at a second spatial scale as taught by Chiricotto in the system of McGill for multiscale simulations of molecular processes in cellular environment based on a coarse-grained representation of the macromolecules and a mesoscopic description of the solvent. The dual technique handles particles, the aqueous solvent and their mutual exchange of forces resulting in a stable and accurate methodology allowing biosystems of unprecedented size to be simulated. (See page 1, Chiricotto)

The combination of McGill and Chiricotto does not teach interconnect the plurality of individual and independent spatial regions, thereby generating a multiscale simulation of the visual representation.

In the related field of invention, INGBER teaches  interconnect the plurality of individual and independent spatial regions, thereby generating a multiscale simulation of the visual representation.(see para 73- FIG. 5C depicts examples of series of dynamic images from the animation depicting multiple dynein motors working in unison to deform the microtubule cytoskeleton of the axoneme. This was produced by integrating dynamic MDS data with FEM data, providing a multiscale and multimolecular depiction of dynamic behaviors with molecular precision across biologically relevant time scales.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation dynamics of the structure in a simulation as disclosed by McGill to include interconnect the plurality of individual and independent spatial regions, thereby generating a multiscale simulation of the visual representation as taught by INGBER in the system of McGill and Chiricotto in order to determine a trajectory of the molecular structure between the at least two different conformations based on at least the parameters and provide for displaying an animation of the trajectory of the molecular structure between the at least two different conformations and finally identification and enhancement of 3D conformations of molecular structures from 3D microscope data. (See Abstract and para 002, INGBER)


Regarding claim 2
The combination of McGill and Chiricotto does not teach  wherein visual representation of the structure and/or the fluid within the at least one of the individual and independent spatial regions at the first layer is generated from a first set of data and visual representation of the structure and/or the fluid within the at least one of the individual and independent spatial regions at the second layer is generated from a second set of data.

In the related field of invention, INGBER teaches wherein visual representation of the structure and/or the fluid within the at least one of the individual and independent spatial regions at the first layer is generated from a first set of data and visual representation of the structure and/or the fluid within the at least one of the individual and independent spatial regions at the second layer is generated from a second set of data. (see para 73-FIG. 5C depicts examples of series of dynamic images from the animation depicting multiple dynein motors working in unison to deform the microtubule cytoskeleton of the axoneme. This was produced by integrating dynamic MDS data with FEM data, providing a multiscale and multimolecular depiction of dynamic behaviors with molecular precision across biologically relevant time scales.)



Regarding claim 3
McGill further teaches wherein the interconnecting the first and second layers comprises associating the first set of data with the second set of data.(see para 179- FIG. 20 shows the layers of layered structure 2001. Generally, a layered structure 2001 for conveying a scientific concept will include at least a back layer 2005, a mid-layer 2009, and a front layer 2013. Any suitable scientific concept can be depicted using layered structure 2001. For example, transcription initiation can be illustrated by having back layer 2005 provide a nuclear backdrop. Mid layer 2009 can include environmental proteins as actors (e.g., one or more miscellaneous CCCTC-binding factor). Front layer 2013 will generally include primary actors such as the “hero” protein, here, a transcription factor bound to DNA.)

Regarding claim 4
McGill further teaches wherein each of the first and second sets of data comprises structural data, dynamic data, behavioral data, and animation data associated with the structure and/or the fluid within the at least one of the individual and independent spatial regions.(See para 97-99- Digital assets within asset database 105 generally refer to an image, an animation, an interactive diagram, a mini-game, or such a piece of digital media. Generally, a digital asset will include one or more curated models from a curated model database 10. Curated database 109 generally includes one or a plurality of rigged curated models 121. A curated model may generally be understood to refer to a 3D model of a molecule, organ, organisms, instrument or other that is constructed from multiple data sources (such as structural, dynamic and other source. Curation includes selection or building of a model and rigging or simulating the model to produce a rigged or posed model 121. Rigging or simulating a model can make a model ‘ready to use’ for visualization)




Regarding claim 5
McGill further teaches wherein the simulation of the visual representation comprises an animation. (see para 141-Producing a digital asset may include building an animation that uses one or a plurality of rigged models 121. Digital assets are made to be scientifically accurate. This can include, for example, concealing portions or picking alternative geometrical or visual representations for portions of the digital model for which scientific data is not available.)-

Regarding claim 6
McGill further teaches wherein the animation depicts an interaction of the structure with the fluid and/or an interaction of the structure with another structure. (see para 69-70 and fig 41 FIG. 41 diagrams a method 4101 for providing a scientific simulation. The method 4101 includes obtaining 4121 a plurality of digital models stored in a non-transitory computer-readable medium. Each digital model has data representing a structure and a rig that defines animation dynamics for the structure such that motion of each digital model on an electronic display device In method 4101, at least one molecular dynamics modality is selected 4127 that applies one or more parameters that influence the animation dynamics of the plurality of digital models. The selected molecular dynamics modality and the rig of the digital model govern how that digital model will interact with other digital models in a visualization.)



Regarding claim 7
McGill further teaches wherein the movement of the structure and/or the fluid is based on the animation data. (see para 0013-the method includes obtaining a plurality of digital models stored in a non-transitory computer-readable medium. Each digital model has data representing a structure and a rig that defines animation dynamics for the structure such that motion of each digital model on an electronic display device is predetermined without manipulation from a user. )

Regarding claim 8
McGill further teaches wherein the animation data defines animation dynamics of or more portions of the structure and/or fluid based, at least in part, on one or more of the structural data, dynamic data, and behavioral data.(see para 13-each digital model has data representing a structure and a rig that defines animation dynamics for the structure such that motion of each digital model on an electronic display device is predetermined without manipulation from a user.

Regarding claim 9
McGill further teaches wherein at least one of the structural data, dynamic data, behavioral data, and animation data are sourced from one or more scientific data sources (see para 98-Curated database 109 generally includes one or a plurality of rigged curated models 121. A curated model may generally be understood to refer to a 3D model of a molecule, organ, organisms, instrument or other that is constructed from multiple data sources (such as structural, dynamic and other sources) and rigged so as to be ‘scene-ready’ for production. A curated model may also include embedded within all the sources and techniques used in the modeling/rigging (and other curation) activities. Preferably, a curated model includes a multi-dimensional (e.g., 3D molecular) model that integrates scientific information (structural, dynamic, and other) that is ‘ready to use’ for visualization. Curated models 121 may be built de novo or by sourcing scientific data from a suitable source such as, for example, a simulation, structural data (e.g., from protein data bank), dynamic data, or the scientific literature)

the animation data allows for one or more portions of the structure to be deformed into one of a plurality of scientifically accurate poses.(see para 100-A rig is known in the art of 3D animation and generally refers to a 3D construct that provides an organized system of deformers, expressions, and controls applied to a model and that specifies and drives the motion of the model so that it can be effectively animated or simulated. A rig may include joints, bones, particles, springs, or other concepts. Rig has been used in the animation arts to include a deformation engine that specifies how movement of a model should translate into animation of a depicted entity based on the model. A rig provides software and data used to deform or transform a neutral pose of a model into a specific active pose variations. See fig 2- a dynamically accurate rig 207)

Regarding claim 10
McGill further teaches wherein the structure is a biomolecule and the spatial scale is atomistic. (see page 3-Our approach to modelling the cellular environments takes these two elements in consideration by the following dual approach: (i) by describing macromolecules by using appropriate implicit solvent coarse-grained (CG) models at quasi-atomistic detail (i.e. the OPEP force field, such that the secondary, tertiary and quaternary structures are well reproduced. See page 3-In this work, we first describe the lattice Boltzmann molecular dynamics technique that we have recently implemented to simulate biomolecules)



9y.       Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable McGill et al. (PUB NO: US 20150269764 A1) in view of Chiricotto et al. (“Multiscale simulation of molecular processes in cellular environments”, 2016) and further in view of INGBER et al (PUB NO: WO 2019/079251 A1) and still further in view of Niavaranikheiri, A. (2011). (“Molecular Dynamics and Continuum Simulations of Fluid Flows with Slip Boundary Conditions”. Michigan State University. Mechanical Engineering.)

Regarding claim 11
McGill teaches a system for providing a multiscale simulation, (see para 73- FIG. 42 is a diagram for planning a simulation. The system to be modeled is defined, addressing such parameters as the involved molecules, the environment, and scale. The system can determine whether an all-atom simulation is compatible with the scale. If the model is all-atom compatible, the simulation is created. See para 106- Maya as geometry files using the multi-scale model feature)  the system comprising: 
2
a processor coupled to a memory containing instructions executable by the processor to cause the system to: (see fig 50 and para 89-The server system 5001 preferably includes a processor 5015 coupled to storage)
store a plurality of components associated at least one of a structure and a fluid to undergo simulation and a plurality of parameters for influencing movement of at least one of the structure and the fluid during simulation; (see para 111-A curated model database 109 may include sets of models that are tailored to illustrate biological systems or concepts. For example, in some embodiments, a curated model database 109 includes models to represent all of the components of a cell. See para 113- The method includes obtaining a plurality of digital models stored in a non-transitory computer-readable medium. Each digital model has data representing a structure and a rig that defines animation dynamics for the structure such that motion of each digital model on an electronic display device is predetermined without manipulation from a user. At least one molecular dynamics modality is selected that applies one or more parameters that influence the animation dynamics of the plurality of digital models and a simulation is generated through use of the plurality of digital models and the selected molecular dynamics modality. The user-selectable modality may provide, for example, Brownian dynamics, a Monte Carlo simulation, an explicit-solvent coarse-grained simulation, an implicit-solvent coarse-grained simulation, an all-atom simulation, or a quantum mechanical simulation.)

receive, via a graphical user interface, a request from a user, the request comprising selection of one or more components and one or more parameters;(see para 88 and 89- FIG. 49 shows a graphical interface 129 by which a user may select a model, a molecular dynamics modality, or an environment and build the simulation. By providing an interface 129, systems of the invention can help users in the design of novel molecular entities by offering a function-based menu of molecular domains. For example, if a user is designing a cytoplasmic protein and needs to properly localize that protein to a membrane for the protein to function properly, the user could select a ‘membrane recruitment’ or ‘membrane localization’ tab of the GUI. For example, the GUI could include a molecular domains/parts menu and a number of relevant structures/rigs could be provided there, ready for modeling and appending to the rest of the molecule being designed (for example, like PH or C protein domains, or a farnesyl chemical group. See para 153- For example, a user can request their favorite cell type or a peroxisome. As depicted in FIG. 14, a user may see a web interface to set up a request for a visualization product that illustrates G-protein coupled receptor activation. See para 146- setting environmental parameters, a user can successfully model the polymerase chain reaction.)


define a visual representation as a plurality of individual and independent spatial regions based on the selected one or more components and parameters; (see para 16-The system includes one or more user-selectable molecular dynamics modality that applies one or more parameters that influence the animation dynamics of the plurality of digital models. The system is operable to generate a simulation through use of the plurality of digital models and the selected molecular dynamics modality and output the simulation for display on an electronic device as a visualization that conveys a scientific concept to a user). Fig 15- selecting 1513 layer components. See para 186-FIG. 23 shows use of molecular Maya to establish different regions across a membrane and set progressively varying properties across those regions. Here, a different level of detail is being set (e.g., high level of detail may be set for a region that will be close to a camera)—providing multiple levels of geometric (or other) detail is an example of metadata (i.e. an embedded property) of a curated model within the database.)

interconnect the first and second layers so that movement at the first layer is synchronized with movement at the second layer in each of the plurality of individual and independent spatial regions; (see para 179-180-FIG. 20 shows the layers of layered structure 2001. Generally, a layered structure 2001 for conveying a scientific concept will include at least a back layer 2005, a mid-layer 2009, and a front layer 2013. Any suitable scientific concept can be depicted using layered structure 2001. Using at least one rigged model 121, a visual product can be made—such as an animation, interaction, simulation, game, a photo-quality still, or similar material—that can be used to illustrate a scientific concept. FIG. 21 presents a digital asset created using layered structure 2001, i.e., the final product of the methods illustrated by FIGS. 18-20. Since layers are used and since material is represented using rigged models, the image in FIG. 21 provides a visual product that conveys a scientific concept with accuracy and is tailored to the education level of an audience.)


McGill does not teach define, for at least one of the individual and independent spatial regions, movement of a structure and/or a fluid within the at least one of the individual and independent spatial regions at a first layer at a first spatial scale and at a second layer at a second spatial scale and define, for the at least one of the individual and independent spatial regions, movement of the structure within the fluid based on a combination of structure dynamics and fluid dynamics so that movement of the structure within the fluid is based on interplay between the structure dynamics and the fluid dynamics; interconnect the plurality of individual and independent spatial regions, thereby generating a multiscale simulation of the visual representation and wherein the interplay is based on the structure exerting a density of field upon the fluid proportional to a gradient and the fluid exerting a density of field upon the structure proportional to the gradient.

In the related field of invention, Chiricotto teaches define, for at least one of the individual and independent spatial regions, movement of a structure and/or a fluid within the at least one of the individual and independent spatial regions at a first layer at a first spatial scale and at a second layer at a second spatial scale; (see fig 1 and page 2-3- Pictorial view of the multiscale scheme. Proteins are described at the microscopic level, interact according other OPEP coarse-grained force field and move in the continuum. The OPEP force field considers explicitly all backbone atoms, whereas the lateral side-chains are considered as effective single particles. The aqueous solvent is handled by the lattice Boltzmann method, so that fluid populations that reside on a Cartesian mesh are evolved in time and move to neighboring mesh points as connected by a set of discrete speeds (indicated as D3Q19 according to the scheme) Hydrodynamic interactions are therefore key to understanding both the motion of proteins in dilute and in crowding conditions. see conclusion- the particle resolution is handled differently in different regions of the system and, in essence, allowing to handle situations where both the fluid and particle components cross the scale boundaries)

Examiner note: Neighboring mesh point is the second layer of the corresponding mesh point(i.e. first layer). 


define, for the at least one of the individual and independent spatial regions, movement of the structure within the fluid based on a combination of structure dynamics and fluid dynamics so that movement of the structure within the fluid is based on interplay between the structure dynamics and the fluid dynamics, (see fig 1 and page 2-3- Pictorial view of the multiscale scheme. Proteins are described at the microscopic level, interact according other OPEP coarse-grained force field and move in the continuum. The OPEP force field considers explicitly all backbone atoms, whereas the lateral side-chains are considered as effective single particles. The aqueous solvent is handled by the lattice Boltzmann method, so that fluid populations that reside on a Cartesian mesh are evolved in time and move to neighboring mesh points as connected by a set of discrete speeds (indicated as D3Q19 according to the scheme) Hydrodynamic interactions are therefore key to understanding both the motion of proteins in dilute and in crowding conditions. see conclusion- the particle resolution is handled differently in different regions of the system and, in essence, allowing to handle situations where both the fluid and particle components cross the scale boundaries. see page 3-4 and section 2(a)Coupling lattice Boltzmann and molecular dynamics)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation dynamics of the structure in a simulation as disclosed by McGill to include define, for at least one of the individual and independent spatial regions, movement of a structure and/or a fluid within the at least one of the individual and independent spatial regions at a first layer at a first spatial scale and at a second layer at a second spatial scale and define, for the at least one of the individual and independent spatial regions, movement of the structure within the fluid based on a combination of structure dynamics and fluid dynamics so that movement of the structure within the fluid is based on interplay between the structure dynamics and the fluid dynamics as taught by Chiricotto in the system of McGill for multiscale simulations of molecular processes in cellular environment based on a coarse-grained representation of the macromolecules and a mesoscopic description of the solvent. The dual technique handles particles, the aqueous solvent and their mutual exchange of forces resulting in a stable and accurate methodology allowing biosystems of unprecedented size to be simulated. (See page 1, Chiricotto)

The combination of McGill and Chiricotto does not teach interconnect the plurality of individual and independent spatial regions, thereby generating a multiscale simulation of the visual representation and wherein the interplay is based on the structure exerting a density of field upon the fluid proportional to a gradient and the fluid exerting a density of field upon the structure proportional to the gradient.

In the related field of invention, INGBER teaches interconnect the plurality of individual and independent spatial regions, thereby generating a multiscale simulation of the visual representation.(see para 73- FIG. 5C depicts examples of series of dynamic images from the animation depicting multiple dynein motors working in unison to deform the microtubule cytoskeleton of the axoneme. This was produced by integrating dynamic MDS data with FEM data, providing a multiscale and multimolecular depiction of dynamic behaviors with molecular precision across biologically relevant time scales.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation dynamics of the structure in a simulation as disclosed by McGill to include interconnect the plurality of individual and independent spatial regions, thereby generating a multiscale simulation of the visual representation as taught by INGBER in the system of McGill and Chiricotto in order to determine a trajectory of the molecular structure between the at least two different conformations based on at least the parameters and provide for displaying an animation of the trajectory of the molecular structure between the at least two different conformations and finally identification and enhancement of 3D conformations of molecular structures from 3D microscope data. (See Abstract and para 002, INGBER)

The combination of McGill, Chiricotto and INGBER does not teach wherein the interplay is based on the structure exerting a density of field upon the fluid proportional to a gradient and the fluid exerting a density of field upon the structure proportional to the gradient. 

In the related field of invention, Niavaranikheiri teaches wherein the interplay is based on the structure exerting a density of field upon the fluid proportional to a gradient and the fluid exerting a density of field upon the structure proportional to the gradient;(See page 2- In this dissertation, we investigate fluid flows and the slip phenomena in confined systems using molecular dynamics (MD) and continuum simulations. The molecular dynamics technique, provides a detailed information about the structure, dynamics, and thermodynamics of complex flows, especially near the solid/liquid interface see fig 5.13 and page 99- In each region, the amplitude of oscillations in the MD velocity profiles is increased with respect to the mean flow predicted by the continuum analysis. The horizontal arrows indicate the location of the minima in density profiles between the first and second fluid layers in regions I and III.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation dynamics of the structure in a simulation as disclosed by McGill to include wherein the interplay is based on the structure exerting a density of field upon the fluid proportional to a gradient and the fluid exerting a density of field upon the structure proportional to the gradient Niavaranikheiri as taught by in the system of McGill, Chiricotto and INGBER in order to investigate fluid flows and the slip phenomena in confined systems using molecular dynamics (MD) and continuum simulations and to comparative analysis of fluid flows using both atomistic and continuum descriptions for solving the Navier-Stokes equation for flows in various geometries using the slip boundary conditions obtained from MD studies. The continuum predictions are compared with the results of MD simulations for a wide range of parameters describing liquid-solid interfaces, i.e., fluid structure (monatomic and polymeric liquids), wall structure (wall density and topological roughness), and flow conditions (low/high shear rates, low/high Reynolds numbers, and single/two phase flows). (See Introduction, Niavaranikheiri)



Regarding claim 12
McGill teaches wherein the structure dynamics is based on molecular dynamics modeling (see para 006-They system also includes at least one molecular dynamics modality selectable by the user that applies one or more parameters that influence the animation dynamics of the structure in a simulation provided by the system. 
McGill does not teach the fluid dynamics is based on lattice Boltzmann modeling.
In the related field of invention, Chiricotto teaches the fluid dynamics is based on lattice Boltzmann modeling. (see page 3-4 and section 2(a) (a) Coupling lattice Boltzmann and molecular dynamics)


Regarding claim 13
The combination of McGill and Chiricotto does not teach  wherein visual representation of the structure and/or the fluid within the at least one of the individual and independent spatial regions at the first layer is generated from a first set of data and visual representation of the structure and/or the fluid within the at least one of the individual and independent spatial regions at the second layer is generated from a second set of data.

In the related field of invention, INGBER teaches wherein visual representation of the structure and/or the fluid within the at least one of the individual and independent spatial regions at the first layer is generated from a first set of data and visual representation of the structure and/or the fluid within the at least one of the individual and independent spatial regions at the second layer is generated from a second set of data. (see para 73-FIG. 5C depicts examples of series of dynamic images from the animation depicting multiple dynein motors working in unison to deform the microtubule cytoskeleton of the axoneme. This was produced by integrating dynamic MDS data with FEM data, providing a multiscale and multimolecular depiction of dynamic behaviors with molecular precision across biologically relevant time scales.)

Regarding claim 14
McGill further teaches wherein the interconnecting the first and second layers comprises associating the first set of data with the second set of data.(see para 179- FIG. 20 shows the layers of layered structure 2001. Generally, a layered structure 2001 for conveying a scientific concept will include at least a back layer 2005, a mid-layer 2009, and a front layer 2013. Any suitable scientific concept can be depicted using layered structure 2001. For example, transcription initiation can be illustrated by having back layer 2005 provide a nuclear backdrop. Mid layer 2009 can include environmental proteins as actors (e.g., one or more miscellaneous CCCTC-binding factor). Front layer 2013 will generally include primary actors such as the “hero” protein, here, a transcription factor bound to DNA.)

Regarding claim 15
McGill further teaches wherein each of the first and second sets of data comprises structural data, dynamic data, behavioral data, and animation data associated with the structure and/or the fluid within the at least one of the individual and independent spatial regions.(See para 97-99- Digital assets within asset database 105 generally refer to an image, an animation, an interactive diagram, a mini-game, or such a piece of digital media. Generally, a digital asset will include one or more curated models from a curated model database 10. Curated database 109 generally includes one or a plurality of rigged curated models 121. A curated model may generally be understood to refer to a 3D model of a molecule, organ, organisms, instrument or other that is constructed from multiple data sources (such as structural, dynamic and other source. Curation includes selection or building of a model and rigging or simulating the model to produce a rigged or posed model 121. Rigging or simulating a model can make a model ‘ready to use’ for visualization)




Regarding claim 16
McGill further teaches wherein the simulation of the visual representation comprises an animation. (see para 141-Producing a digital asset may include building an animation that uses one or a plurality of rigged models 121. Digital assets are made to be scientifically accurate. This can include, for example, concealing portions or picking alternative geometrical or visual representations for portions of the digital model for which scientific data is not available.)-


Regarding claim 17
McGill further teaches wherein the movement of the structure and/or the fluid is based on the animation data. (see para 0013-the method includes obtaining a plurality of digital models stored in a non-transitory computer-readable medium. Each digital model has data representing a structure and a rig that defines animation dynamics for the structure such that motion of each digital model on an electronic display device is predetermined without manipulation from a user. )

Regarding claim 18
McGill further teaches wherein the animation data defines animation dynamics of or more portions of the structure and/or fluid based, at least in part, on one or more of the structural data, dynamic data, and behavioral data.(see para 13-each digital model has data representing a structure and a rig that defines animation dynamics for the structure such that motion of each digital model on an electronic display device is predetermined without manipulation from a user.

Regarding claim 19
McGill further teaches wherein at least one of the structural data, dynamic data, behavioral data, and animation data are sourced from one or more scientific data sources (see para 98-Curated database 109 generally includes one or a plurality of rigged curated models 121. A curated model may generally be understood to refer to a 3D model of a molecule, organ, organisms, instrument or other that is constructed from multiple data sources (such as structural, dynamic and other sources) and rigged so as to be ‘scene-ready’ for production. A curated model may also include embedded within all the sources and techniques used in the modeling/rigging (and other curation) activities. Preferably, a curated model includes a multi-dimensional (e.g., 3D molecular) model that integrates scientific information (structural, dynamic, and other) that is ‘ready to use’ for visualization. Curated models 121 may be built de novo or by sourcing scientific data from a suitable source such as, for example, a simulation, structural data (e.g., from protein data bank), dynamic data, or the scientific literature)

the animation data allows for one or more portions of the structure to be deformed into one of a plurality of scientifically accurate poses.(see para 100-A rig is known in the art of 3D animation and generally refers to a 3D construct that provides an organized system of deformers, expressions, and controls applied to a model and that specifies and drives the motion of the model so that it can be effectively animated or simulated. A rig may include joints, bones, particles, springs, or other concepts. Rig has been used in the animation arts to include a deformation engine that specifies how movement of a model should translate into animation of a depicted entity based on the model. A rig provides software and data used to deform or transform a neutral pose of a model into a specific active pose variations. See fig 2- a dynamically accurate rig 207)


Regarding claim 20
McGill teaches wherein one or more of the plurality of parameters for influencing movement of at least one of the structure and the fluid during simulation are pre-programmed (see para 103-ane exemplary approach to obtaining geometry files includes the use of a molecular graphics application such as Chimera or PyMOL. Other suitable applications may include Astex Viewer, UGENE, DS Visualizer, Swiss PDB Viewer, Interchem, VMD, RasMol, Jmol, Python Molecular Viewer, Coot, MDL Chime, MolSoft Viewer, and other such products. Such a program can be used to open raw structural data, such as a set of coordinates from a protein databank (PDB) file and to export the structural data in a format suitable for use in a modeling environment. Raw structural data can also be used to generate a particle file for use in a modeling, animation or simulation environment. See also para 107-Maya toolkit)

and one or more of the plurality of parameters are user-definable such that the system is configured to receive, via the graphical user interface, user-defined parameter settings and further configured to generate a simulation based on the selected one or more components the selected user-defined parameter settings. (see para 16-The system includes one or more user-selectable molecular dynamics modality that applies one or more parameters that influence the animation dynamics of the plurality of digital models. The system is operable to generate a simulation through use of the plurality of digital models and the selected molecular dynamics modality and output the simulation for display on an electronic device as a visualization that conveys a scientific concept to a user).see para 88 and 89- FIG. 49 shows a graphical interface 129 by which a user may select a model, a molecular dynamics modality, or an environment and build the simulation. By providing an interface 129, systems of the invention can help users in the design of novel molecular entities by offering a function-based menu of molecular domains)


Relevant prior art

10.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lagrava et al. (“Advances in multi-domain lattice Boltzmann grid refinement”, 2011)
Discussing grid refinement process in Lattice Boltzmann method for reconstructing the information, a local cubic interpolation scheme is mandatory in order to get a precision compatible with the order of accuracy of the lattice Boltzmann method..w
                                                            
                                                               Conclusion

11.           All claims 1-20 are rejected.
12.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147                              
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147